*225CONCURRING OPINION IN PART
Lawrence, Judge:
It appears from the record herein that the subject merchandise consists of parts of certain Coles mobile cranes, and that said cranes are, by virtue of a decision of this court, presently classifiable as machines, not specially provided for, in paragraph 372 of the Tariff Act of 1930, as modified. Coles Cranes, Inc. v. United States, 32 Cust. Ct. 108, C.D. 1590, from which no appeal was filed.
Inasmuch as “parts,” which are classifiable in paragraph 353 of said act, as modified, are subject to the same rate of duty as the articles provided for in paragraph 353 of which they are parts, it logically follows that parts of articles which are classifiable in paragraph 372 can not be relegated to paragraph 353, as was attempted by the collector in this case.
Consequently, there is no escape from the conclusion that the subject merchandise should be classified in paragraph 372 as “parts” of machines.
In my opinion, therefore, we do not reach the question of “change of practice” discussed in the foregoing opinion. In the circumstances of the case, that question has become moot.
For the reasons stated above, I concur in the foregoing opinion and judgment, only so far as they find and hold that the parts in controversy are properly classifiable in paragraph 372, as claimed by plaintiff.